DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 8,623,028. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations are anticipated by the claims of the ‘028 patent.  The ‘028 patent merely uses different terminology for the same components.  For example, the “top surface” and “bottom surface” of claims 1, 25, and 37 of the ‘028 patent correspond with “first end surface” and “second end surface of this application.  The seal in claims 19-21 of this application is anticipated by claims 12-15 of the ‘028 patent.  The term “annular projection” in claim 13 of the ‘028 patent is merely alternative terminology for the claimed “ring” of claim 21. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 recites a “first electrically conductive path” and a “second electrically conductive path.”   The originally filed specification has support for an electrically conductive path through the wall of a port that corresponds with the second electrically conductive path in claim 11 (see [0150] and Figure 15D), but it appears that the originally filed specification fails to disclose a method comprising a set of establishing a first electrically conductive path in combination with the second path.
The abstract of the disclosure is objected to because it is not directed towards the particular features being claimed.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first electrically conductive path of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/073,485, 12/618,621 and 12/618,549, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 11 recites a “first electrically conductive path” and a “second electrically conductive path.”   The originally filed specification has support for an electrically conductive path through the wall of a port that corresponds with the second electrically conductive path in claim 11 (see [0150] and Figure 15D), but it appears that the parent applications fail to disclose a method comprising a set of establishing a first electrically conductive path in combination with the second path.

Allowable Subject Matter
Claims 2-14 are allowed.  The following is an examiner’s statement of reasons for allowance: Prior art discloses a variety of ports that are inserted into the body and define channels through which medical instruments are inserted.  
USPAP 2005/0090819 (Goble) discloses a surgical access port for passage of surgical instruments that has a chamber in which conductive fluid is held and an electrical circuit is completed with an instrument is passed therethrough [0017]. This device is placed on the outer surface of the patient’s body (see Figure 3).  
USPAP 2011/0224663 (Heim) discloses state of the art of electrosurgical systems that typically comprises a return electrode pad attached to the patient away from a surgical site [0004].
USPAP 2006/0247500 (Voegle) discloses a surgical access device with a variety of ports (see Figure 2 – 7), including an electrosurgical generator (239) connected to the outlet port (295’) by an electrical conductor introduced into the inlet port (295’) [0211].  The access device does not comprise the claimed electrically conductive pathway between the inner surface of an instrument channel and the outer surface of the device body.
Prior art fails to disclose or suggest a surgical access port having an electrically conductive pathway between the inner surface of a channel and the outer surface of the port body, such that an electrically conductive pathway is created between a medical device inserted in the channel and the body of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In regards to claims 11-14:  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        663